The effect of section 5359, Code of 1907, as amended by the act of 1915, p. 824 (and as recodified as section 8599, Code of 1923), was recently adverted to in Fleming v. Moore (Ala. Sup.)105 So. 679.1 The rule of Hackett v. Cash, 196 Ala. 403,406, 72 So. 52, was held applicable to these statutes.
This court has often declared that it will not review the finding of fact made by the Court of Appeals. Ex parte Steverson, 177 Ala. 389, 58 So. 992; Ex parte Williams,182 Ala. 34, 62 So. 63; Postal Tel.-Cable Co. v. Minderhout,195 Ala. 420, 71 So. 91; Moragne v. State, 200 Ala. 689,77 So. 322, L.R.A. 1918E, 948; Ex parte McNeil, 204 Ala. 81,85 So. 569; Ex parte Sansom, 205 Ala. 54, 87 So. 408; Ex parte Galloway, 209 Ala. 469, 96 So. 369.
The writ is denied.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur.
1 Ante, p. 592.